DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 1, 11, 16 are objected to because of the following informalities: Claim 1, on line 3; claim 11, on line 5 and claim 16, line 7 disclose “a thickness than is” and they should be replaced with --a thickness is--.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1,1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
2.	Claims 1, 3-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,749,497. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are similar in scope and content of the patented claims.
As to claim 1, Tang497 teaches an acoustic wave device that generates an acoustic wave having a wavelength ʎ comprising: a piezoelectric layer a piezoelectric layer having a thickness is less than ʎ; a spinel layer; a temperature compensating layer disposed between the piezoelectric layer and the spinel layer, the temperature compensating layer having a surface in contact with the piezoelectric layer; and an interdigital transducer electrode on the piezoelectric layer, the piezoelectric layer being disposed between the temperature compensating layer and the interdigital transducer electrode (see claim 1).
As to claim 3, Tang497 teaches wherein the spinel layer is a polycrystalline spinel layer (see claim 2). 
As to claim 4, Tang497 teaches wherein the spinel layer is a single crystalline spinel layer (see claim 3). 
As to claim 5, Tang497 teaches wherein the piezoelectric layer is a lithium tantalate layer (see claim 4).
As to claim 6, Tang497 teaches wherein the piezoelectric layer is a lithium niobate layer (see claim 5). 
As to claim 7, Tang497 teaches wherein the acoustic wave device is a surface acoustic wave device configured to generate a surface acoustic wave (see claim 6).
As to claim 8, Tang497 teaches wherein the temperature compensating layer includes silicon dioxide (see claim 8).
As to claim 9, Tang497 teaches a substrate layer, the spinel layer being disposed between the substrate layer and the piezoelectric layer (see claim 9). 
As to claim 10, Tang497 teaches wherein the substrate layer is a silicon layer (see claim 10).
As to claim 11, Tang497 teaches a radio frequency module comprising: an acoustic wave filter configured to filter a radio frequency signal, the acoustic wave filter including an acoustic wave device that generates an acoustic wave having a wavelength ʎ, the acoustic wave device includes a piezoelectric layer having a thickness is less than ʎ, an interdigital transducer electrode on the piezoelectric layer, a spinel layer, and a temperature compensating layer disposed between the piezoelectric layer and the spinel layer, the temperature compensating layer having a surface in contact with the piezoelectric layer; and a package enclosing the acoustic wave filter (see claims 15, 19).
As to claim 12, Tang497 teaches a high impedance layer disposed between the temperature compensating layer and the spinel layer, the high impedance layer having a higher acoustic impedance than the spinel layer wherein the spinel layer is a polycrystalline spinel layer (see claims 11, 12, 15, 19). 
As to claim 13, Tang497 teaches a second acoustic wave filter, the acoustic wave filter and the second acoustic wave filter being included in a duplexer (see claim 16).
As to claim 14, Tang497 teaches a radio frequency switch coupled to the acoustic wave filter, the radio frequency switch being enclosed within the package (see claim 17).
As to claim 15, Tang497 teaches comprising a power amplifier enclosed within the package, the power amplifier configured to provide the radio frequency signal (see claim 18).
As to claim 16, Tang497 teaches a wireless communication device comprising: an antenna; and a radio frequency front end in communication with the antenna, the radio frequency front end including an acoustic wave filter configured to filter a radio frequency signal, the acoustic wave filter including an acoustic wave device that generates an acoustic wave having a wavelength ʎ, the acoustic wave device includes a piezoelectric layer having a thickness is less than ʎ, an interdigital transducer electrode on the piezoelectric layer, a spinel layer, a temperature compensating layer disposed between the piezoelectric layer and the spinel layer, the temperature compensating layer having a surface in contact with the piezoelectric layer (see claims 11, 12, 15, 19, 20).
As to claim 17, Tang497 teaches a high impedance layer disposed between the temperature compensating layer and the spinel layer, the high impedance layer having a higher acoustic impedance than the spinel layer wherein the spinel layer is a polycrystalline spinel layer (see claims 11, 12, 15, 19, 20).
As to claim 18, Tang497 teaches a second acoustic wave filter, the acoustic wave filter and the second acoustic wave filter being included in a duplexer (see claim 21). 
As to claim 19, Tang497 teaches wherein the acoustic wave filter is a surface acoustic wave filter (see claim 22).
As to claim 20, Tang497 teaches the temperature compensating layer includes silicon dioxide (see claim 1, 8, 20).
3.	Claims 1-3, 5-11, 13, 15, 16, 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11, 245,378. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are similar in scope and content of the patented claims.
As to claim 1, Tang378 teaches an acoustic wave device that generates an acoustic wave having a wavelength ʎ comprising: a piezoelectric layer a piezoelectric layer having a thickness is less than ʎ; a spinel layer; a temperature compensating layer disposed between the piezoelectric layer and the spinel layer, the temperature compensating layer having a surface in contact with the piezoelectric layer; and an interdigital transducer electrode on the piezoelectric layer, the piezoelectric layer being disposed between the temperature compensating layer and the interdigital transducer electrode (see claims 1, 2, 5).
As to claim 2, Tang378 teaches a high impedance layer disposed between the temperature compensating layer and the spinel layer, the high impedance layer having a higher acoustic impedance than the spinel layer wherein the spinel layer is a polycrystalline spinel layer (see claim 4).
As to claim 3, Tang378 teaches wherein the spinel layer is a polycrystalline spinel layer (see claim 1). 
As to claim 5, Tang378 teaches wherein the piezoelectric layer is a lithium tantalate layer (see claim 8).
As to claim 6, Tang378 teaches wherein the piezoelectric layer is a lithium niobate layer (see claim 9). 
As to claim 7, Tang378 teaches wherein the acoustic wave device is a surface acoustic wave device configured to generate a surface acoustic wave (see claim 14).
As to claim 8, Tang378 teaches wherein the temperature compensating layer includes silicon dioxide (see claim 3).
As to claim 9, Tang378 teaches a substrate layer, the spinel layer being disposed between the substrate layer and the piezoelectric layer (see claim 10). 
As to claim 10, Tang378 teaches wherein the substrate layer is a silicon layer (see claim 11).
As to claim 11, Tang378 teaches a radio frequency module comprising: an acoustic wave filter configured to filter a radio frequency signal, the acoustic wave filter including an acoustic wave device that generates an acoustic wave having a wavelength ʎ, the acoustic wave device includes a piezoelectric layer having a thickness is less than ʎ, an interdigital transducer electrode on the piezoelectric layer, a spinel layer, and a temperature compensating layer disposed between the piezoelectric layer and the spinel layer, the temperature compensating layer having a surface in contact with the piezoelectric layer; and a package enclosing the acoustic wave filter (see claim 16).
As to claim 13, Tang497 teaches a second acoustic wave filter, the acoustic wave filter and the second acoustic wave filter being included in a duplexer (see claim 17).
As to claim 15, Tang378 teaches comprising a power amplifier enclosed within the package, the power amplifier configured to provide the radio frequency signal (see claim 18).
As to claim 16, Tang378 teaches a wireless communication device comprising: an antenna; and a radio frequency front end in communication with the antenna, the radio frequency front end including an acoustic wave filter configured to filter a radio frequency signal, the acoustic wave filter including an acoustic wave device that generates an acoustic wave having a wavelength ʎ, the acoustic wave device includes a piezoelectric layer having a thickness is less than ʎ, an interdigital transducer electrode on the piezoelectric layer, a spinel layer, a temperature compensating layer disposed between the piezoelectric layer and the spinel layer, the temperature compensating layer having a surface in contact with the piezoelectric layer (see claim 20).
As to claim 19, Tang378 teaches wherein the acoustic wave filter is a surface acoustic wave filter (see claim 21).
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T LE/Primary Examiner, Art Unit 2649